DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 02/10/2022, in which, claims 1-8, are pending. Claim 1 is independent. Claims 2-8 are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kusumi (USPAP 202003617300).

Referring to claim 1, Kusumi teaches an image forming apparatus ([the multifunction peripheral 100 is also a type of an image forming apparatus] see fig 1), comprising: a sheet feeding tray on which a document is placed; a sheet 
discharge tray ([a document-sheet discharge tray 57 of fig 3]) provided below the sheet feeding tray ([51 of fig 3]); and 
a conveyance mechanism ([sheet conveyer 5 of fig 3]), which conveys the document along a conveyance path from the sheet feeding tray ([51 of fig 3]) to the sheet discharge tray ([57 of fig 3]) via a reading position, wherein the conveyance mechanism ([document sheet conveyer 5 of fig 3, that includes a plurality of document-sheet conveyance roller pairs 55a, 55b, and 55c]);
 a guide part provided as the conveyance path on a downstream side of the reading position in a conveyance direction of the document, and having a sheet discharge port through which the document is discharged to the sheet discharge tray, (the document sheets are finally discharged into the document-sheet discharge tray 57]);
 a first turning shaft ([a rotation shaft of roller 59 of fig 3]) supporting the guide part ([guide part of fig 3]) so as to be turned around an axis along a width direction of the document crossing to the conveyance direction; ([a torque limiter is provided on a rotation shaft of the separation roller 59, when only one document sheet is conveyed, the separation roller 59 is made by the torque limiter to turn in a direction of conveying the document sheet toward the downstream side] see 0043);
a second turning shaft provided on the downstream side of the first turning shaft in the conveyance direction and below the guide part, and whose axial direction is along the width direction; ([the document-sheet conveyance controller 5a also turns the separation motor 5c along with the document sheet feed motor 5b. drive roller 510, and a driven roller 511, the sheet feed belt 58 is wound around the drive roller 510 and the driven roller 511, the sheet feed belt 58 turns in a direction of sending the document sheet toward the downstream side] see 0041]);
 a coupling member having one end portion supported by the second turning shaft in a turnable manner and the other end portion provided so as to be slidable with respect to the guide part; ([the document-sheet conveyance motor 5e turns each document-sheet conveyance roller pair and the document-sheet discharge roller pair 56, to convey a document sheet, the document-sheet conveyance controller 5a turns the document-sheet conveyance motor 5e [i.e. a coupling member having one end portion supported by the second turning shaft]); and 
a drive part  (motor 6b of fig 3) which turns the coupling member ([movement motor 6b of fig 3]) around the second turning shaft to change a height of the sheet discharge port, ([the reading controller 6a performs drive control on a movement motor 6b, a lamp 69, and an image sensor 68 (a line sensor) 0036]).



Referring to claim 2, Kusumi teaches an image forming apparatus ([the multifunction peripheral 100 is also a type of an image forming apparatus] see fig 1]), wherein a guide part has a protrusion protruding in the width direction, and the coupling member has a groove part into which the protrusion is slidable in directions away from and close to the second turning shaft, ([the document-sheet conveyance motor 5e turns each document-sheet conveyance roller pair and the document-sheet discharge roller pair 56, to convey a document sheet, the document-sheet conveyance controller 5a turns the document-sheet conveyance motor 5e [i.e. a coupling member having one end portion supported by the second turning shaft]).

Referring to claim 3, Kusumi teaches an image forming apparatus ([the multifunction peripheral 100 is also a type of an image forming apparatus] see fig 1), wherein the protrusion is formed at a position closer to the sheet discharge port than the second turning shaft, the document-sheet conveyance controller 5a turns the document-sheet conveyance motor 5e [i.e. a coupling member having one end portion supported by the second turning shaft]).

Referring to claim 1, Kusumi teaches an image forming apparatus ([the multifunction peripheral 4 is also a type of an image forming apparatus] see fig 1), wherein the guide part has a lower guide member and an upper guide member facing each other in an upper-and-lower direction, and the upper guide member is supported in a turntable manner around the first turning shaft, ([the document-sheet conveyance motor 5e turns each document-sheet conveyance roller pair and the document-sheet discharge roller pair 56, to convey a document sheet, the document-sheet conveyance controller 5a turns the document-sheet conveyance motor 5e [i.e. a coupling member having one end portion supported by the second turning shaft]).

Referring to claim 5, Kusumi teaches an image forming apparatus ([the multifunction peripheral 100 is also a type of an image forming apparatus] see fig 1), wherein the first turning shaft is a shaft of a drive roller of a conveyance rollers pair which conveys the document along the guide part, ([document sheet conveyer 5 of fig 3, that includes a plurality of document-sheet conveyance roller pairs 55a, 55b, and 55c]).

Referring to claim 6, Kusumi teaches an image forming apparatus ([the multifunction peripheral 100 is also a type of an image forming apparatus] see fig 1), wherein the drive part includes a reduction gear train containing a worm gear, ([a torque limiter is provided on a rotation shaft of the separation roller 59]).

Referring to claim 7, Kusumi teaches an image forming apparatus ([the multifunction peripheral 100 is also a type of an image forming apparatus] see fig 1), further comprising a control part which controls the drive part so as to change the height of the sheet discharge port according to an amount of the documents stacked on the sheet discharge tray, ([the image reader 6 reads a document sheet to output an analog image signal, based on which the image data generation circuit 11 generates read image data]).

Referring to claim 8, Kusumi teaches an image forming system ([the multifunction peripheral 100 is also a type of an image forming apparatus] see fig 1), comprising; an image reading device which reads the document conveyed by the sheet conveyance device (5 of fig 3) at the reading position; and an image forming device which forms an image read by the image reading device on a sheet, ([document sheet conveyer 5 of fig 3, that includes a plurality of document-sheet conveyance roller pairs 55a, 55b, and 55c]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677